Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
1. The Applicant’s response to the office action filed on October 21, 2021 is acknowledged.
                                             Status of the Application 
2. Claims 1-15 and 17 are pending under examination. Claim 16 was previously withdrawn from further consideration. The Applicant’s arguments and the amendment have been fully considered and found persuasive in-part in view of the amendment. The claim 1 is amended to include new limitations changing the scope of the claim and new rejections are applied to address the amendment.
Response to Arguments:
3. The rejection of claims under 35 USC 102(a)(1) as being anticipated by Kreuzer et al. has been withdrawn in view of the amendment.
4.  With reference to the rejection of claims under 35 USC 102(a)(1) as anticipated by Tseng et al., the Applicant’s arguments were found persuasive in-part. With reference to the claims 1-4, 7-15, the rejection is moot in view of the amendment. With reference to the rejection of claim 17, the Applicant’s arguments were found unpersuasive because Tseng et al. teach RT-PCR amplification of e1a2 (minor BCR-ABL1) with primers from BCR exon 1 and reverse primer from ABL1 exon 2, in the presence of a modified nucleic acid (labeled probe), detecting fluorescence signal in PCR amplification indicating the determination of minor BCR-ABL1 (para 0014-0031) which is within the 
                   New Grounds of rejections necessitated by the Amendment
                                              Claim Rejections - 35 USC § 103
5.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.  Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over  Kang et al. (J Molecular Diagnostics, Vol. 14(5), p. 487-493, 2012) in view of Rosso et al. (Biomarker Research, Vol. 3:15, p. 1-5, 2015).           

(2) determining that the subject has the minor BCR-ABL1 gene when the nucleic acid amplification is occurred in the PCR (page 488, paragraph under the subheading ‘-Integrated reverse transcription….slide’ and page 490, paragraphs under subheading ‘large increases……integrated process’).
    With reference to claim 2-4, 8, Kang et al. teach that the modified nucleic acid (capture probe) has a nucleic acid sequence of a part of exons 2 to 13 of the BCR gene or a nucleic acid sequence complementary thereto and comprises about 10 to 30 nucleotides (see page 489, paragraphs under subheading ‘Results’ and Fig. 1: indicating use of capture probes comprising part of e1 or e13).
        With reference to claim 7, 14-15, Kang et al. teach that the nucleic acid sample is cDNA generated by reverse transcribing an RNA sample obtained from a human being and the nucleic acid sample is a nucleic acid sample extracted from leukocytes in 
         However, Kang et al. did not specifically teach a modified nucleic acid that stops elongation reaction at a site where it is bound and said nucleic acid is not degraded by the exonuclease activity of a reverse transcriptase or a DNA polymerase.
      Rosso et al. teach a sensitive, cost-effective method for detecting a target BCR-ABL fusion gene variant of claims 1, 6, by direct PCR clamping comprising PCR amplification in the presence of a modified nucleic acid wherein the modified nucleic acid is a peptide nucleic acid ((PNA), which is resistant to cleavage by a polymerase) (page 3-4 paragraphs under ‘methods’ section), wherein Rosso et al. explicitly teach PNA and PCR primer target sites overlap and competes for target nucleic acid binding, wherein PNA is designed to perfectly match wild-type template sequence and a single base pair mismatch in the template destabilizes the PNA-template duplex, favouring the hybridization between the template having single base mismatch and primer, thus allowing selective amplification of a template comprising single base mismatch, suppressing the wild-type target amplification (page 2, paragraphs 1-5).
            It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the invention, to modify the method of Kang et al. a modified nucleic acid (PNA) as taught by Rosso et al. to improve the sensitivity of detecting a target BCR/ABL1 fusion gene. To an ordinary person skilled in the art before the effective filling date of the invention it would be obvious to modify the method with the PNA and have a reasonable expectation of success that the combination would improve the sensitivity of the method because Rosso et al. explicitly taught PCR 
     B. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over  Kang et al. (J Molecular Diagnostics, Vol. 14(5), p. 487-493, 2012) in view of Rosso et al. (Biomarker Research, Vol. 3:15, p. 1-5, 2015) as applied to claims 1-4 and 6-15  above, and further in view of Pachuk et al. (US 6,080,851).
    Kang et al.  and Rosso et al. teach a method detecting minor BCR-ABL1 gene in a subject as discussed above. However, Kang et al. and Rosso et al. did not specifically teach said modified nucleic acid comprising the sequence of SEQ ID NO: 8.
         With reference to claim 5, Pachuk et al. teach a method detecting minor BCR-ABl1 gene in a subject wherein the method comprises use of a catalytic ribozyme nucleic acid sequence (modified nucleic acid) targeting BCR-ABL1 mRNA and the ribozyme is capable of cleaving mRNA having BCR exon 2 sequences fused at a junction to ABL1 exon 2 (see at least col. 3, line 45-67, col. 4, line 1-15) and said ribozyme sequence comprises the sequence of SEQ ID NO: 8 (see SEQ ID NO: 18 of the patent has 100% homology with the claimed SEQ ID NO:8 as claimed-see the following sequence alignment).
Sequence 18, Application US/08448446B
; Patent No. 6080851
GENERAL INFORMATION:
APPLICANT: Pachuk et al.
TITLE OF INVENTION: Compounds and Methods for the treatment of Leukamias


Query Match             100.0%;  Score 21;  DB 10;  Length 67;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGGGAGAAGCTTCTGAAACAC 21
              |||||||||||||||||||||
Db         49 AGGGAGAAGCTTCTGAAACAC 29

          It would have been a prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the invention to modify the method of Kang et al. and Rosso et al. with the catalytic nucleic acid as taught by Pachuk et al. to improve the method of detecting minor BCR-ABL1 fusion gene. The ordinary person skilled in the art would have motivated to combine the method of Kang et al. with the modified nucleic acid as taught by Pachuk et al. to develop an improved sensitive method. The ordinary person skilled in the art would have a reasonable expectation of success that the combination of references would result in a sensitive method for detecting minor BCR-ABL1 gene because Pachuk et al. explicitly taught the catalytic nucleic acid that binds to a site in BCR-ABL fusion gene, facilitates the detection of fusion gene or translocations as cleavage occurs downstream of the site within the fusion nucleic acid and (see entire document, at least col. 3, line 45-67, col. 4, line 1-15) and such a modification of the method is considered obvious over the cited prior art.
Claim Rejections - 35 USC § 102-Maintained
6.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng et al. (US 2010/0174055).
     Tseng et al. teach a method of claim 17, detecting the minor BCR-ABL1 gene in a subject, comprising:
    (1) reverse transcribing an RNA sample obtained from a subject conducting a RT-PCR using RNA as the template, with a forward primer having a nucleic acid sequence of a part of exon 1 of the BCR gene, and a reverse primer having a nucleic acid sequence complementary to a part of exons 2 to 11 of the ABL1 gene, in the presence of a modified nucleic acid (labeled probe) having a nucleic acid sequence of a part of exons 2 to 14 of the BCR gene or a nucleic acid sequence complementary thereto (see entire document, at least para 0075-0091, 0014-0035, table 9, para 0096-0105: indicating primers and labeled probes selected from exons 2-14 in a single reaction mixture); and
(2) determining that the subject has the minor BCR-ABL1 gene when the nucleic acid amplification has occurred in the PCR (see entire document, at least para 0092-0106, 0031-032). For all the above the claim 17 is anticipated.
                                                     Conclusion
           No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637